                                                                                    One Penn Plaza
                                                                                         Suite 2430
                                                                               New York, NY 10119
                                                                                   T 212.239.1114
                                                                                   F 917.398.1217


                                                                                DANIEL KNOX
                                                                                 Managing Attorney
                                                                                dknox@knoxlaw.nyc

February 6, 2020
VIA ECF

The Honorable Edgardo Ramos
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:    Tamita Brown, et al. v. Netflix, et al.
       19-cv-1507-ER

Dear Judge Ramos:

This letter is submitted as a supplement to our letter submitted February 5, 2020, objecting to
Defendants’ untimely filing of additional argument in support of their motion to dismiss.

It has come to my attention that our opposition letter mistakenly characterized Defendants’
untimely filing as a violation of the Federal Rules of Civil Procedure. Rather, Defendants’ filing
is in violation of the Court’s motion scheduling order dated October 16, 2019, which set the
deadline for Defendants’ reply as January 3, 2020.

I hope that this serves as sufficient clarification on the matter and prevents any confusion or
inconvenience to the Court.
